In an action to enforce a money judgment, the plaintiff appeals from an order of the Supreme Court, Nassau County (Christ, J.), dated August 27, 1987, which granted the defendant George Mehlman’s motion for leave to serve an amended answer containing a counterclaim for treble damages under Judiciary Law § 487.
*587Ordered that the order is affirmed, with costs.
Generally, the merits of a proposed pleading amendment will not be examined unless palpably insufficient as a matter of law (see, Casey v State of New York, 119 AD2d 363). At bar, the plaintiff was acting as the attorney for the Federal Deposit Insurance Corporation when he negotiated the escrow arrangement at issue in this case. Consequently, a violation of Judiciary Law § 487 may be asserted as a legitimate counterclaim (cf., Northern Trust Bank v Coleman, 632 F Supp 648). Contrary to the plaintiff’s contention, the counterclaim is not based solely on unfounded allegations in the complaint (cf., Thomas v Chamberlain, D’Amanda, Oppenheimer & Greenfield, 115 AD2d 999, appeal dismissed 67 NY2d 1005). Thus we conclude that the proposed counterclaim was not palpably insufficient as a matter of law (see, Casey v State of New York, supra).
We have examined the plaintiff’s remaining contentions, and find them to be without merit. Mollen, P. J., Mangano, Thompson and Rubin, JJ., concur.